ORDER

PER CURIAM:
Charles Politte appeals his convictions following a jury trial for forcible rape, section 566.030, RSMo 2000, second degree assault, section 565.060, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000. He contends that the trial court plainly erred in allowing the prosecutor to improperly comment on his failure to testify during closing arguments. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of convictions is affirmed. Rule 30.25(b).